UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20-549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 0-53566 CHANGDA INTERNATIONAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0521484 (I.R.S. Employer Identification No.) 10th Floor Chenhong Building No. 301 East Dong Feng Street Weifang, Shandong, People’s Republic of China (Address of principal executive offices) (Zip Code) 86 1 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” ion Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x As of May 14, 2010, there are 18,964,025 shares of our common stock, par value $0.001 per share common stock issued and outstanding. 1 FORM 10-Q CHANGDA INTERNATIONAL HOLDINGS, INC. INDEX Page PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4T Controls and Procedures 21 PART II Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Removed and Reserved 22 Item 5. Other Information 22 Item 6. Exhibits 22 SIGNATURES 23 2 Changda International Holdings, Inc. Condensed Consolidated Balance Sheets Note As of March 31, US$’000 As of December 31, ASSETS (unaudited) US$’000 Current assets Cash and cash equivalents Trade and other receivables, net Inventories Prepaid lease payments, net 37 37 Government grant receivables in respect of tax Total current assets Intangible assets 3 4 Property, plant and equipment Prepaid lease payments, net Total assets LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Trade and other payables Other short-term borrowings Short-term interest-bearing borrowings Promissory notes 10 - Income tax payables Total current liabilities Deferred government grants Total non-current liabilities Total liabilities Commitments and contingencies 7 - Stockholders’ equity Common stock, par value $0.001 per share, 100,000,000 shares authorized,18,964,025 shares issued and outstanding as of March 31, 2010 and December 31, 2009 4 19 19 Additional paid-in capital Statutory reserves Accumulated other comprehensive income Accumulated profits Total stockholders’ equity Total liabilities and stockholders’ equity See the accompanying notes to condensed consolidated financial statements 3 Changda International Holdings, Inc. Condensed Consolidated Statements of Operations and Other Comprehensive Income Note Three months ended March 31, Three months ended March 31, US$’000 US$’000 (unaudited) (unaudited) Operating revenues Cost of sales ) ) Gross profit Operating expenses Depreciation of property, plant and equipment ) ) Amortization of intangible assets (1 ) (1 ) Amortization of prepaid lease expenses (9 ) (8 ) Selling, general and administrative expenses ) ) Operating income Other income 5 10 Interest income 1 - Interest expenses ) ) Other finance cost ) - Income before income taxes Income taxes 5 ) ) Net income Other comprehensive income Foreign currency translation adjustment 10 ) Total comprehensive income Earnings per common stock ($) 3 Basic Diluted Weighted average number of common stocks 3 Basic Diluted See the accompanying notes to condensed consolidated financial statements 4 Changda International Holdings, Inc. Condensed Consolidated Statements of Cash Flows Three months ended March 31, Three months ended March 31, US$’000 US$’000 (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income Adjustment to reconcile net income to net cash provided by operating activities Depreciation of property, plant and equipment Amortization of intangible assets 1 1 Amortization of prepaid lease payments 9 8 Exchange differences 5 - Government grants recognized (4 ) (4 ) Cost of warrants issued - Changes in operating assets and liabilities: Inventories ) Trade and other receivable, net ) Trade and other payables ) Income tax payables ) 75 Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property, plant and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES New bank and other loans issued Repayment of bank and other loans ) ) Net cash from (used in) financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Effect on exchange rate changes - (9 ) Cash and cash equivalents at end of period SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION During the period, cash was paid for the following: Income taxes 75 Interest 94 See the accompanying notes to condensed consolidated financial statements 5 Changda International Holdings, Inc. Notes to Unaudited Condensed Consolidated Financial Statements For the three months ended March 31, 2010 and 2009 1. ORGANIZATION AND PRINCIPAL ACTIVITIES The accompanying consolidated financial statements present the consolidated financial position of Changda International Holdings, Inc. (“CIHI”) and its subsidiaries (together “the Company”) as of March 31, 2010 and December31, 2009, and its results of operations for the three-month periods ended March 31, 2010 and 2009 and cash flows for the three months ended March 31, 2010 and 2009. CIHI was incorporated on January 24, 2007 under the laws of the State of Nevada. On January 15, 2009, Memorandum of Understanding (“Agreement”) was entered by and among CIHI and Changda International Limited (“Changda International”), a company organized under the laws of Marshall Islands. Changda International, being the legal acquiree (accounting acquirer), delivered to CIHI, being the legal acquirer (accounting acquiree), stock certificates representing 100% of the shares in Changda International (“Share Exchange Transaction”). The principal subsidiaries of CIHI after the Share Exchange Transaction are Weifang Changda Chemical Industry Co., Ltd. (“Changda Chemical”), Weifang Changda Fertilizer Co., Ltd. (“Changda Fertilizer”) and Fengtai Changda Fertilizer Co., Ltd. (“Fengtai Changda”). Changda Chemical is a limited liability company incorporated in the People’s Republic of China (the “PRC”).Changda Chemical’s registered office is located at Weifang Ocean Chemical Industry Developing Zone Industry Area, Shandong, PRC.The principal activity of Changda Chemical is manufacturing of snow melting agent and drugs intermediate. Changda Fertilizer and Fengtai Changda are limited liability companies incorporated in the PRC. The registered office of both of Changda Fertilizer and Fengtai Changda are located at Weifang Binhai Development Zone, Shandong, PRC. The principal activity of Changda Fertilizer and Fengtai Changda is manufacturing and trading of fertilizers. 2. PRINCIPAL ACCOUNTING POLICIES Basis of presentations The accompanying unaudited condensed consolidated financial statements as of March 31, 2010 have been prepared based upon Securities and Exchange Commission rules that permit reduced disclosure for interim periods and include, in the opinion of management, all adjustments (consisting of normal recurring adjustments and reclassifications) necessary to present fairly the financial position, results of operations and cash flows as of March 31, 2010 and for all periods presented. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States of America (“USGAAP”) have been condensed or omitted. These condensed consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Company’s Form 10-K filed on March 31, 2010 for the year ended December 31, 2009. The results of operations for the three months ended March 31, 2010 and 2009 are not necessarily indicative of the operating results to be expected for the full year. The condensed consolidated financial statements and accompanying notes are presented in United States dollars and prepared in conformity with USGAAP which requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Basis of consolidation The consolidated financial statements include the financial information of CIHI and its subsidiaries. All significant intercompany accounts and transactions have been eliminated upon consolidation. Recent issued accounting pronouncements On January 21, 2010, the FASB issued Accounting Standards Updates (“ASU”) No. 2010-06, amending Accounting Standards Codification (“ASC”) Topic 820, “Measuring Liabilities at Fair Value”, to add new requirements for disclosures about transfers into and out of Levels 1 and 2 and separate disclosures about purchases, sales, issuances, and settlements relating to Level 3 measurements. It amends ASC Topic 820 that a reporting entity should disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers and should present separately information about purchases, sales, issuances, and settlements in the reconciliation for fair value measurements using significant unobservable inputs. It also clarifies the requirements that for purposes of reporting fair value measurement for each class of assets and liabilities, a reporting entity needs to use judgment in determining the appropriate classes of assets and liabilities and should provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements. 6 Changda International Holdings, Inc. Notes to Unaudited Condensed Consolidated Financial Statements For the three months ended March 31, 2010 and 2009 On February 24, 2010, the FASB issued ASU No. 2010-09, Subsequent Events (Topic 855): Amendments to Certain Recognition and Disclosure Requirements. The amendments in the ASU remove the requirement for a SEC filer to disclose a date through which subsequent events have been evaluated in both issued and revised financial statements. ASU 2010-06 is effective for the first reporting period (including interim periods) beginning after December 15, 2009, except for the requirement to provide the Level 3 activity of purchases, sales, issuances, and settlements on a gross basis, which will be effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Early adoption is permitted. All of the amendments in ASU No. 2010-09 were effective upon issuance except for the use of the issued date for conduit debt obligors. That amendment is effective for interim or annual periods ending after June 15, 2010. The Company does not expect the adoption of ASU No. 2010-06 and No. 2010-09 will have a material impact on the Company’s financial statements. 3. EARNINGS PER COMMON STOCK Basic earnings per common stock is computed by dividing income available to common stockholders by the weighted-average number of common stocks outstanding during the period. Diluted earnings per common stock is computed similar to basic earnings per share except that the denominator is increased to include the number of additional shares of common stock that would have been outstanding if the potential shares of common stock had been issued and if the additional shares of common stock were dilutive. Earnings per common stock were computed as follows: Three months ended March 31, 2010 Income Weighted average number of common stocks Per common stock amount US$’000 Basic and diluted earnings per common stock Net income attributable to common stockholders 374 18,964,025 0.02 7 Changda International Holdings, Inc. Notes to Unaudited Condensed Consolidated Financial Statements For the three months ended March 31, 2010 and 2009 For the period ended March 31, 2010, the Company had no dilutive instruments. Accordingly, the basic and diluted earnings per common stock are the same. Three months ended March 31, 2009 Income Weighted average number of common stocks Per common stock amount US$’000 Basic earnings per common stock Net income attributable to common stockholders 1,345 18,376,692 0.07 Diluted earnings per common stock Net income attributable to common stockholders Effect of dilutive securities Warrants - 14,899 1,345 18,391,591 0.07 As a result of the one-for-three reverse split of the issued and outstanding shares which became effective on October 14, 2009, the calculations of basic and diluted earnings per common stock for the three months ended March 31, 2009 are adjusted retrospectively. 4. STOCKHOLDERS’ EQUITY Common stock As of March 31, 2010, the Company has 100,000,000 shares of common stock with a par value of $0.001 per share authorized and 18,964,025 shares issued and outstanding. During the three months ended March 31, 2010, no new share was issued. 8 Changda International Holdings, Inc. Notes to Unaudited Condensed Consolidated Financial Statements For the three months ended March 31, 2010 and 2009 5. INCOME TAXES The Company’s principal subsidiaries in the PRC are subject to income taxes on an entity basis on income arising in or derived from the tax jurisdictions in which each entity domiciles and operates. Changda Fertilizer is subject to Enterprise Income Tax (“EIT”) at a rate of 25%. On December 29, 2008, Changda Chemical was approved as a high-tech enterprise. Tax rate for an approved high-tech enterprise is 15%. Taxation has been estimated based on the assessable profit for the year at a rate of 15% thereafter. Fengtai Changda is subject to EIT at a rate of 25%, however as foreign invested enterprise, Fengtai Changda is entitled to full exemption of EIT payable for its first two profitable years of operation starting from 2008 and followed by a 50% exemption of EIT payable for the following three years. Dividends payable by a foreign invested enterprise to its foreign investors are subject to a 10% withholding tax, unless any foreign investor’s jurisdiction of incorporation has a tax treaty with the PRC that provides for a different withholding arrangement. Since the Company intends to reinvest its earnings to further expand its businesses in the PRC, its foreign invested enterprises do not intend to declare dividends to their immediate foreign holding companies in the foreseeable future. Accordingly, as of March 31, 2010, the Company has not recorded any withholding tax on the retained earnings of its foreign invested enterprises in the PRC. (a) Income tax expenses comprised the following: Three months ended March 31, US$’000 US$’000 Current taxes arising in the PRC: - For the period 309 364 The Company has adopted the FASB Accounting Standards Codification Topic 740, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109” (“ASC Topic 740”) issued by the FASB which clarifies the accounting and disclosure for uncertainty in tax positions, as defined, and prescribes the measurement process and a minimum recognition threshold for a tax position, taken or expected to be taken in a tax return, that is required to be met before being recognized in the financial statements. Under ASC Topic 740, the Company must recognize the tax benefit from an uncertain position only if it is more-likely-than-not the tax position will be sustained on examination by the taxing authority, based on the technical merits of the position. The tax benefits recognized in the financial statements attributable to such position are measured based on the largest benefit that has a greater than 50% likelihood of being realized upon the ultimate resolution of the position. Subject to the provision of ASC Topic 740, the Company has analyzed its filing positions in all of the domestic and foreign jurisdictions where it is required to file income tax returns. As of March 31, 2010, the Company has identified the jurisdictions at PRC as “major” tax jurisdictions, as defined, in which it is required to file income tax returns. Based on the evaluations noted above, the Company has concluded that there are no significant uncertain tax positions requiring recognition in its consolidated financial statements. 9 Changda International Holdings, Inc. Notes to Unaudited Condensed Consolidated Financial Statements For the three months ended March 31, 2010 and 2009 (a)(Continued) As of March 31, 2010, the Company had no unrecognized tax benefits or accruals for the potential payment or interest and penalties. The Company’s policy is to record interest and penalties in this connection as a component of the provision for income tax expense. For the three months ended March 31, 2010 and 2009, no interest or penalties were recorded. (b) Reconciliation from the expected income tax expenses calculated with reference to the statutory tax rate in the PRC of 25% is as follows: Three months ended March 31, US$’000 US$’000 Expected income tax expenses Effect on tax incentives / holiday ) ) Non-deductible items 83 Unrecognized temporary difference - 2 Others (7
